DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Claims 24 and 25 are cancelled. 

Response to Arguments
Applicant’s arguments, see REMARKS, filed 1/26/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-3 and 5-16 has been withdrawn. 
Applicant argued that Rado discloses a fill cap of the cartridge 50. However, the vapor channel, 74, is aligned with vapor channel 72 and not in the cap. Thus, the cap cannot be considered a mouthpiece. 
Examiner agrees. The fill cap of Rado does not appear to have a vapor channel, as was originally interpreted by Examiner. Thus, the cap can only reasonably be considered a cap, and not a mouthpiece, per se. 

Allowable Subject Matter
Claims 1-3 and 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance: As seen in figure 8B of Rado ‘226, the sleeve, 102, and sleeve mouthpiece, at 108, is downstream of the cap, 98, of the cartridge, 50. However, the air channel, 74 (as seen in figure 8B) is not a part of the cap and thus the cap cannot be considered a mouthpiece, per se.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745